Credible evidence rebuts the World Trade Center presumption (Administrative Code of City of NY § 13-252.1 [1] [a]), assuming it applies, and supports the Medical Board’s determination that petitioner’s disability is not traumatic in origin (see Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756, 760-761 [1996]). We have considered petitioner’s other arguments, including those based on the conflicting opinions of his psychiatrist and social worker, and find them unavailing. Concur&emdash;Mazzarelli, J.E, Saxe, Friedman and Nardelli, JJ. (See 2006 NY Slip Op 30186(U).]